Gray, J.
The only exception which has been argued is to the instructions given to the jury. No authority has been cited in its support, and it has no foundation in principle. A wife is not protected from responsibility for crime by her husband’s order o. *561direction, unless she is within his presence and control, so as to be presumed in law to act by his coercion. Commonwealth v. Bush, 11 Gray, 437. Commonwealth v. Butler, 1 Allen, 5, and authorities there cited. This defendant’s husband was not only absent, but in prison, and could not-control or coerce her.

Exceptions overruled.